                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


LEMUEL L. COLE,

      Petitioner,

v.                                           CASE NO. 5:16cv1-MCR-GRJ

SECRETARY, DEPT.
OF CORRECTIONS,

     Respondent.
___________________________/


                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated December 14, 2018. ECF No. 45. Petitioner was

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1).

Petitioner has filed a motion for enlargement of time to file objections to the

Magistrate Judge’s Report and Recommendation or to appoint counsel. ECF No.

46. Following a de novo review of this matter, I conclude that Petitioner’s motion

should be denied and the Report and Recommendation should be adopted.
                                                                                Page 2 of 2


         Accordingly, it is ORDERED:

         1.       Petitioner’s Motion for Enlargement of Time to File Objections to the

Magistrate’s Report and Recommendations or to Appoint Counsel, ECF No. 46, is

DENIED

         2.       The Magistrate Judge’s Report and Recommendation, ECF No. 45, is

adopted and incorporated by reference in this Order.

         3.       A certificate of appealability is denied.

         DONE AND ORDERED this 8th day of January 2019.




                                              s/ M. Casey Rodgers
                                             M. CASEY RODGERS
                                             UNITED STATES DISTRICT JUDGE




Case No. 5:16cv1-MCR-GRJ
